DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 16-18 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, since claims 16-18 do not correspond to the elected Species A of Figures 1 and 8. Election was made without traverse in the reply filed on 09/16/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Apparatus Output Circuit Selectively Providing Positive and Negative Voltages Realized in Reduced Area in a Simple Configuration.
Claim Objections
Claim 1 is objected to because of the following informalities:
As per claim 1, the limitation “a first voltage follower circuit configured to be connected between the first switch and the first node and to control the ON state of the first switch;
a second voltage follower circuit configured to be connected between the second switch and the second node and to control the ON state of the second switch” should be 
“a first voltage follower circuit configured to be connected [ to the first switch and the first node and to control the ON state of the first switch;
a second voltage follower circuit configured to be connected [ to the second switch and the second node and to control the ON state of the second switch”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 1-2 and 13-15, the claim limitation “first control section” (Claims 1-2 and 13-15), “second control section“ (Claims 1-2 and 13-15), “control part” (Claims 13-15) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “section” and “part” coupled with functional language “controls the OFF state of the first switch”, “controls the OFF state of the second switch“, “control the positive voltage signal supply circuit, the negative voltage signal supply circuit, the third switch, the fourth switch, the first control section, and the second control section” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 and 13-15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 1 and paragraphs 0040 and 0042 discloses “first control section” (switch 12 and switch 13) as an N-channel transistor switch and a P-channel transistor switch.
Fig. 1 and paragraphs 0041 and 0043 discloses “second control section” (switch 22 and switch 23) as a P-channel transistor switch and an N-channel transistor switch.
Fig. 1 and paragraph 0045 discloses “control part 101” as the switches 12 to 14 and 22 to 24 are controlled such that they are turned on and off using the control signals S12 to S14 and S22 to S24 output from the control part 101 with no disclosure of any adequate structure to perform the claimed function of the switches 12 to 14 and 22 to 24 are controlled such that they are turned on and off using the control signals S12 to S14 and S22 to S24.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control part” (Claims 13-15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of control the positive voltage signal supply circuit, the negative voltage signal supply circuit, the third switch, the fourth switch, the first control section, and the second control section. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection as set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of an output circuit comprising a positive voltage signal supply circuit configured to supply a positive voltage signal having a higher voltage than a reference power supply voltage to a first node or to cut off supply of the positive voltage signal to the first node, a negative voltage signal supply circuit configured to supply a negative voltage signal having a lower voltage than the reference power supply voltage to a second node or to cut off supply of the negative voltage signal to the second node does not teach or fairly suggest wherein the first voltage follower circuit includes a first load element connected between the source and a gate of the first switch and a first current source having one end connected to the gate of the first switch and the first load element, the first current source generating a current flowing to the first load element, and the first voltage follower circuit supplies a voltage obtained by shifting a voltage of the positive voltage signal supplied to the first node to a negative side by a predetermined voltage difference to the gate of the first switch, and wherein the second voltage follower circuit includes a second load element connected between the source and a gate of the second switch and a second current source having one end connected to the gate of the second switch and the second load element, the second current source generating a current flowing to the second load element, and the second voltage follower circuit supplies a voltage obtained by shifting a voltage of the negative voltage signal supplied to the second node to a positive side by a predetermined voltage difference to the gate of the second switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622